Citation Nr: 1225749	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  11-09 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left leg condition, to include thrombophlebitis and post-phlebitic syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Mulqueen, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his substantive appeal, the Veteran requested a hearing by live videoconference before a Veterans Law Judge at the RO in Muskogee.  However, the Veteran did not report for the scheduled hearing on April 2012 and no good cause has been shown.  Therefore, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R.   § 3.303  (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As reflected in the Veteran's October 2010 Notice of Disagreement, the Veteran asserts that a left leg disorder, to include thrombophlebitis and post-phlebitic syndrome, began in service and has persisted to the present.  Specifically, he contends that there continues to be ongoing venous insufficiency in the left lower extremity as evidenced by intermittent pain and swelling.

On pre-induction examination in March 1969, the examiner's report indicates that the Veteran's vascular system and lower extremities were normal.  Service treatment records from October to November 1969 show that the Veteran complained of pain, tightness, swelling and blue "blotches" in his left leg.  In November 1969, the Veteran was diagnosed with left leg thrombophlebitis and cellulitis.  The Veteran appeared before a Medical Board in November 1969.  The Medical Board report documented pain, tightness, and swelling of the left leg caused by post-phlebitic syndrome.  Thereafter, the Veteran was separated from service in November 1969.

A private medical examination was conducted in August 2010, in which the Veteran presented with left leg pain and swelling.  The Veteran reported that he had "phlebitis" while serving in the military.  No clinical diagnosis was provided, but the private physician ordered a venous Doppler study, performed in August 2010, which was negative for deep vein thrombosis.

Based on the Veteran's service treatment records and the private examination reports above, the RO denied the claim because the medical evidence of record failed to show a current clinical diagnosis of a left leg condition.

In January 2011, the Veteran was afforded a VA examination.  During the examination, the Veteran reported experiencing edema as well as pain, aching and fatigue from prolonged standing and walking.  The VA examiner noted edema in the lower left extremity but found no ulcer, stasis pigmentation or eczema.  For the Veteran's claimed condition of left leg thrombophlebitis, no diagnosis was given because the examiner found no pathology to render a diagnosis.  The examiner opined that it was less likely than not that the current left leg complaints were connected to phlebitic syndrome in military service, and that the Veteran's symptoms instead appeared to be connected to peripheral artery disease.

A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, it must be clear from the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.

The U.S. Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court also has held that a claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary [of VA] who knows the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy the requirement of filing a claim for a particular disability by describing the nature of the disability for which he is seeking benefits, including by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 
86-87 (2009).  So the paramount need is to consider the Veteran's claim in the context of his reported symptoms, not just on the basis of specific diagnoses.  The Board, therefore, is recasting this Veteran's claim as one for service connection for a left leg disorder, to include thrombophlebitis of his lower extremity.

The evidentiary record indicates that the Veteran has current left leg symptoms, including edema, pain, aching and fatigue, which may be associated with in-service diagnosed left leg thrombophlebitis.  The January 2011 medical examiner opined that it is less likely than not that the current left leg complaints are connected to phlebitic syndrome in military service.  The Board finds this opinion inadequate, however, because the examiner based it solely upon a finding of no pathology of left leg thrombophlebitis.  Moreover, the examiner concluded that the Veteran's left leg symptoms were more likely the result of peripheral artery disease, but did not opine as to whether such a condition itself was a consequence of the Veteran's in-service thrombophlebitis.

Since there is no reasoned opinion as to whether a relationship exists between the in-service thrombophlebitis and cellulitis and the Veteran's current left leg condition, be it peripheral artery disease, post-phlebitic syndrome or some other condition, a new VA examination is warranted to determine the nature and etiology of any current left leg condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left leg condition.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Based on examination findings, medical principles, and historical records, the VA examiner is requested to offer an opinion as to whether a current left leg disability, to include peripheral artery disease, exists and, if so, whether it is at least as likely as not (50 percent probability or more) that the Veteran's left leg condition is related to his in-service thrombophlebitis or cellulitis. 

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After undertaking the development above, adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


